Citation Nr: 9930741	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected right median and ulnar nerve compression (major), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service 
connected left ulnar nerve compression, currently evaluated 
as 10 percent disabling


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970, from January 1974 to February 1977, and from 
August 1977 to May 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.


REMAND

Initially, the Board has found that this claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
the claim is plausible, that is meritorious on its own or 
capable of substantiation. This finding is based upon the 
veteran's assertion that the scar on his neck has increased 
in severity. Proscelle v. Derwinski, 2 Vet. App 629 (1992). 
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.


In this regard, a review of the record reflects that in 
January 1994, the RO granted service connection for 
inflammatory polyarthritis, possible rheumatoid arthritis 
with a history of carpal tunnel syndrome diagnosed and 
assigned a 20 percent rating.  In a July 1997 rating action 
the RO assigned a 30 percent rating for right ulnar nerve and 
median nerve compression and a 10 percent rating for left 
ulnar nerve compression (formerly rated as inflammatory 
polyarthritis, possible rheumatoid arthritis with a history 
of carpal tunnel syndrome).  During a July 1998 VA 
examination the veteran complained of pain radiating into the 
arms, bilateral knee pain and weakness of the ankles.  The 
diagnoses included degenerative spondylosis of the cervical 
spine with cervical radiculopathy, bilateral, and 
patellofemoral pain syndrome of the knees.  The examiner 
indicated that the veteran had chronic arthralgia of the 
shoulders, forearms and hands.  

During the veteran's hearing before a member of the Board 
sitting at Montgomery, Alabama, she indicated the she was 
also experiencing pain in her legs and right foot.  She 
stated that she was receiving ongoing treatment at a VA 
facility.  In view of these facts the Board is of the opinion 
that a specialized examination is warranted.

Accordingly, the case is Remanded for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for her service 
connected disorder from 1993 to the 
present.

2.  The RO should request the VA facility 
in Dothan, Alabama to furnish copies of 
all treatment records up to the present. 

3.  A VA examination should be conducted 
by a rheumatologist in order to determine 
the nature and severity of any arthritic 
process.  All tests and any specialized 
examinations deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand should be furnished to the 
examiner in conjunction with the 
examination.  It is requested that the 
examiner indicate whether there is an 
active process currently present.  In the 
event arthritis as an active process is 
present, any constitutional 
manifestations should be described (i.e., 
weight loss, anemia, etc.  If there are 
constitutional manifestations, the 
examiner should state whether they are 
totally incapacitating; productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times a year or a lesser number 
over prolonged periods; productive of 
definite impairment of health or 
incapacitating exacerbations occurring 3 
or more times a year; or productive of 
one or two exacerbations a year in a 
well-established diagnosis. 

If the arthritic process is inactive, it 
is requested that the examiner identify 
all involved joints demonstrating 
residual disability.  The involved joints 
should be examined for range of motion, 
to include what degrees constitute normal 
motion and should measure the limitation 
of motion imposed by pain, weakness, 
excess fatigability, use or 
incoordination on the affected areas.  
(see Deluca v. Brown 8 Vet.App. 202 
(1995).  In addition, the joints involved 
should be tested for pain on both active 
and passive motion, in weight bearing and 
non-weight bearing.  The examiner should 
provide data which portrays the degree of 
functional loss on use or due to flare-
ups.  It is requested that the examiner 
render an opinon as to wither the 
compression of the ulnar and median 
nerves, bilaterally, are a manifestation 
of the arthritic process or represent 
separate disabilities. 

4.  A VA examination should be conducted 
in order to determine the severity of the 
compression of the ulnar and median 
nerves on the left side and the ulnar 
nerve on the right side.  All tests 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiner in conjunction with the 
examination.  The neurologist should 
describe all symptomatology specifically 
due to the veteran's service-connected 
median and ulnar nerve disability; the 
examiner should specifically assess the 
extent of any paresthesia limitation of 
motion of the wrists and hand, and grip 
strength.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified. The neurologist should 
also express an opinion whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups.  A complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
Deluca case, if appropriate.  If the benefits sought are not 
grated, the veteran should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant need take no 
action until she is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












